In an action to recover damages for legal malpractice, the plaintiffs appeal from (1) an order of the Supreme Court, Nassau County (Levitt, J.), dated August 7, 1998, which denied their motion to enter a judgment of default upon the defendants failure to answer the complaint and granted the defendants’ cross motion to dismiss the complaint, and (2) an order of the same court, dated December 24, 1998, which denied their motion for renewal.
Ordered that the orders are affirmed, with costs.
We agree with the Supreme Court that the plaintiffs’ *385purported service on the defendants Jeffrey Samel & Associates, Jeffrey Samel, James O’Hare, Robert Glick, Johanna Loonie, Armienti & Samel, David Samel, Valerie E. Pitt, Dina Buccigrassi, and Millie “Brown” was ineffective (see, CPLR 308 [1], [2]; Dorfman v Leidner, 76 NY2d 956; Morgan v Central Gen. Hosp., 179 AD2d 740). In addition, the Supreme Court properly denied the plaintiffs’ motion for renewal. A motion to renew is intended to draw the court’s attention to new or additional facts which, although in existence at the time of the original motion, were unknown to the party seeking renewal and therefore not brought to the court’s attention (see, Pahl Equip. Corp. v Kassis, 182 AD2d 22). Here, the additional facts presented by the plaintiffs upon renewal should have been known to them at the time of the original motion, and they did not offer a valid explanation for failing to present these facts at the time of the original motion (see, Danker v Szurzan & Dorf, 226 AD2d 669). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.